Citation Nr: 1244021	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-14 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for depression. 

2.  Entitlement to an initial rating in excess of 70 percent for intermittent explosive disorder. 

3.  Entitlement to an effective date prior to June 13, 2008, for the grant of a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney




ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran served on active duty from May 1998 to November 1998. 

The depression claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Wichita, Kansas VA Regional Office (RO).  The intermittent explosive disorder claim comes before the Board on appeal from a July 2007 rating decision of the Wichita, Kansas VA RO.  The TDIU claim comes before the Board on appeal from an August 2009 rating decision of the Wichita, Kansas VA RO.  

The issues of entitlement to service connection for depression and entitlement to an initial rating in excess of 70 percent for intermittent explosive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence shows that since November 19, 2003, the Veteran has been unemployable due to his service-connected intermittent explosive disorder.  


CONCLUSION OF LAW

The criteria for a TDIU were met effective November 19, 2003.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 4.16 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Criteria & Analysis

The Veteran's claim of entitlement to an effective date prior to June 13, 2008, for the grant of a TDIU arises from his disagreement with the effective date following the initial grant of TDIU.  Specifically, he seeks an effective date of November 19, 2003, for the awards of his TDIU.

Once a complete benefit is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, because t the effective date being granted in this decision is the one sought by the Veteran, no discussion of VA's duties to notify and assist is necessary.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is a claim for an increased rating.  See Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999). 

The general rule with respect to effective date of an award of increased compensation is that the effective of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1). 

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. §§ 3.340, 4.15.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

Here, the RO granted TDIU effective June 13, 2008, the date the RO received the Veteran's Notice of Disagreement with both the initial 70 percent disability rating for service-connected intermittent explosive disorder, as well as the denial of entitlement to TDIU.  

The Veteran underwent a VA examination in September 2005.  He reported that he was not working and that he had been receiving Social Security disability benefits for five years.   He was assigned a Global Assessment of Functioning (GAF) score of 40.  In this regard, the Board observes that according to the Fourth Edition (DSM-IV) of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, a Global Assessment of Functioning (GAF) score of 40 reflects major psychiatric impairment, including being unable to work.

The Veteran underwent additional VA examinations in April 2007 and June 2007.  He reported that he had not worked since leaving the service.  He was assigned a GAF score of 35, which again reflects being unable to work due to psychiatric disability. 

The Veteran stated in November 2007 that, since November 2003, he had one attempt at employment.  He reported that he worked for his father from April 2007 to June 2007 about two to three days a week.  He stated that he could no longer work for his father because of his intermittent explosive disorder.  

In July 2008, the Veteran reported that he earned $525 during the twelve months preceding his last date of employment.    

As discussed above, the Veteran was assigned a 70 percent rating for intermittent explosive disorder, effective November 19, 2003.  Thus, he met the percentage requirements for a TDIU pursuant to 38 C.F.R. § 4.16(a) at that time.  He also was shown to be unable to follow a substantially gainful occupation at that time, as, aside from marginal work two to three days a week from April 2007 to June 2007, he has not worked since leaving service, due to his symptoms of intermittent explosive disorder.  Thus, the effective date for a TDIU is November 19, 2003.  As this is the date the Veteran indicated that he has sought, and given that the effective date of service connection is November 19, 2003, an effective date prior to this time is not available.  


ORDER

An effective date of November 19, 2003, for the assignment of a TDIU is granted, subject to the rules and payment of monetary benefits.


REMAND

In an October 2005 rating decision, the RO, in pertinent part, denied service connection for depression.  In a statement received by VA in July 2006, the Veteran expressed disagreement with that rating decision.  In a July 2007 rating decision, the RO, in pertinent part, granted service connection for intermittent explosive disorder, and assigned a 70 percent disability rating, effective November 19, 2003.  In a statement received by VA in June 2008, the Veteran expressed disagreement with the disability rating assigned.  The RO has not issued the Veteran a Statement of the Case (SOC) with respect to these two issues.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue the Veteran and his attorney an SOC with respect to his claims of service connection for depression and to an initial rating in excess of 70 percent for intermittent explosive disorder, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on these issues.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


